DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 05, 2021 was filed after the mailing date of the Notice of Allowance on September 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 9 and 18 is/are allowable because the Prior Art of record fails to show or render obvious wherein the at least two transmission entities comprise a primary radio link control (RLC) entity and a secondary RLC entity; setting a transmission function corresponding to the RB to be the PDCP packet duplication function according to the first indication message; setting a transmission entity corresponding to the RB according to the at least two transmission entities indicated in the first indication message; setting a present state of the PDCP packet duplication function, the present state being an inactive state; and performing data transmission according to the present state and the transmission entity, wherein the performing the data transmission according to the present state and the transmission entity comprises: when the RB is a newly established signaling radio bearer (SRB) or data radio bearer (DRB), performing the data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/GARY MUI/Primary Examiner, Art Unit 2464